Decree of the Westchester County Surrogate’s Court, settling the accounts of executors, modified on the law and the facts by providing that the contingent claim of appellant be allowed at the sum of $11,000. As so modified, the decree, insofar as appealed from, is unanimously affirmed, with costs to appellant, payable out of the estate, arid the matter is remitted to the Surrogate’s Court for the entry of a decree, in accordance with this decision, directing the legal representatives of the estate to set apart a reserve of $11,000 for the payment of such contingent claim, pursuant to the provisions of section 207 of the Surrogate’s Court Act. This court reverses the finding of the Surrogate that the mortgaged premises afford adequate security and finds as a fact that the real property securing the bond and mort*797gage involved herein is not adequate security for the amount due thereon, and that the real property securing such bond and mortgage had and has a fair and reasonable market value of not exceeding $20,000. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.